                                             Case 2:21-cv-00210-KJD-DJA Document 1 Filed 02/08/21 Page 1 of 4




                                        1   JACOB D. BUNDICK, ESQ.
                                            Nevada Bar No. 9772
                                        2   MICHAEL R. HOGUE, ESQ.
                                            Nevada Bar NO. 12400
                                        3   CHRISTIAN T. SPAULDING, ESQ.
                                            Nevada Bar No. 14277
                                        4   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        5   Las Vegas, NV 89135
                                            Telephone: (702) 792-3773
                                        6   Facsimile: (702) 792-9002
                                            E-mail: bundickj@gtlaw.com
                                        7           hoguem@gtlaw.com
                                                    spauldingc@gtlaw.com
                                        8

                                        9   Counsel for JPMorgan Chase Bank N.A.

                                       10                               UNITED STATES DISTRICT COURT
                                       11                                        DISTRICT OF NEVADA
                                       12
10845 Griffith Peak Drive, Suite 600




                                             JOSEF GUTTMANN,                                   Case No.:
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                                                    Plaintiff,
                                       14    vs.                                                 NOTICE OF REMOVAL PURSUANT
                                                                                                     TO 28 USC § 1441(a) & (c)
                                       15    JPMORGAN CHASE BANK N.A., a
                                       16    National Association.

                                       17                           Defendant.

                                       18

                                       19           Pursuant to the provisions of 28 U.S.C. § 1441(a) & (c) and 28 U.S.C. § 1446, Defendant,
                                       20   by and through its counsel, the law firm of GREENBERG TRAURIG, LLP, files this Notice of
                                       21   Removal from the Justice Court, Las Vegas Township, Clark County, Nevada, to the United States
                                       22   District Court for the District of Nevada. In support of removal, Defendant states as follows:
                                       23           1.      The above-entitled action was commenced in the Justice Court, Las Vegas

                                       24   Township, Clark County, Nevada, Case No. 20A003560, and is now pending in that Court (“State

                                       25   Court Action”).

                                       26           2.      Plaintiff commenced the State Court Action by filing a Small Claims Complaint

                                       27   (“Complaint”) on December 25, 2020. (A copy of the Complaint is attached hereto as Exhibit A).

                                       28           3.      The Complaint was served on Defendant on January 19, 2021. (See Exhibit A).
                                                                                        Page 1 of 4
                                            ACTIVE 55006078v2
                                             Case 2:21-cv-00210-KJD-DJA Document 1 Filed 02/08/21 Page 2 of 4




                                        1           4.       No further proceedings have been filed in the State Court Action.
                                        2           5.       On its face, the Complaint alleges, inter alia, that Defendant violated the Fair Credit
                                        3   Reporting Act under 15 U.S.C. § 1681 et seq.
                                        4           6.       This action is a civil action over which this Court has original jurisdiction under 28
                                        5   U.S.C. § 1331, and is one which may be removed to this Court by the Defendant pursuant to 28
                                        6   U.S.C. § 1441(a) and (c) in that it asserts alleged violations of 15 U.S.C. § 1681 et seq. and therefore
                                        7   presents federal questions.
                                        8           7.       This Court is the proper venue for the removal of this action because it is the district
                                        9   court of the United States for the district and division embracing the place where the action is
                                       10   pending. See 28 U.S.C. § 1441(a).
                                       11           8.       Thirty days have not elapsed since the Defendant was served with the Complaint.
                                       12           9.       Pursuant to Section 28 U.S.C. § 1441, the Defendant is entitled to remove this action
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   to this Court.
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           10.      A true and correct copy of this Notice of Removal is being served on all named
                                       15   parties to this suit that have lodged an appearance in the State Court Action and filed this date with
                                       16   the Clerk of the Justice Court Las Vegas Township, Clark County, Nevada.
                                       17           11.      If any question arises as to the propriety of this removal, Defendant requests the
                                       18   opportunity to brief any disputed issues and to present oral argument in support of its position that
                                       19   this case is properly removable.
                                       20           12.      Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment
                                       21   of the Defendant’s right to assert any defense or affirmative matter, including, but not limited to,
                                       22   the defenses of lack of jurisdiction over the person, improper venue, insufficiency of process,
                                       23   insufficiency of service of process, failure to state a claim, fraudulent joinder or any other
                                       24   procedural or substantive defense available to the Defendants.
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                            Page 2 of 4
                                            ACTIVE 55006078v2
                                             Case 2:21-cv-00210-KJD-DJA Document 1 Filed 02/08/21 Page 3 of 4




                                        1            Based on the foregoing, the Defendant hereby removes the State Court Action to this
                                        2   Court.
                                        3            DATED this 8th day of February, 2021.
                                        4                                               GREENBERG TRAURIG, LLP
                                        5

                                        6                                                     /s/ Jacob D. Bundick
                                                                                        JACOB D. BUNDICK, ESQ.
                                        7                                               Nevada Bar No. 9772
                                                                                        MICHAEL R. HOGUE, ESQ.
                                        8                                               Nevada Bar NO. 12400
                                                                                        CHRISTIAN T. SPAULDING, ESQ.
                                        9                                               Nevada Bar No. 14277
                                                                                        10845 Griffith Peak Drive, Suite 600
                                       10                                               Las Vegas, NV 89135
                                       11                                               Counsel for JPMorgan Chase Bank N.A.
                                       12
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                       Page 3 of 4
                                            ACTIVE 55006078v2
                                             Case 2:21-cv-00210-KJD-DJA Document 1 Filed 02/08/21 Page 4 of 4




                                        1                                    CERTIFICATE OF SERVICE
                                        2           Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that on the 8th day of February, 2021, a
                                        3   true and correct copy of the foregoing NOTICE OF REMOVAL PURSUANT TO 28 USC §
                                        4   1441(a) & (c) was filed electronically via the Court’s CM/ECF system and serving by email and
                                        5   U.S. regular mail, postage pre-paid, on the parties listed below. Notice of filing will be served on
                                        6   all parties registered to this case by operation of the Court’s CM/ECF system, and parties may
                                        7   access this filing through the Court’s CM/ECF system.
                                        8
                                                    Josef Guttmann
                                        9           721 Campbell Drive
                                                    Las Vegas, Nevada 89107
                                       10           yosigut@gmail.com
                                                    Plaintiff in Proper Person
                                       11
                                                                                                /s/ Andrea Flintz
                                       12
10845 Griffith Peak Drive, Suite 600




                                                                                          An employee of Greenberg Traurig, LLP
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                         Page 4 of 4
                                            ACTIVE 55006078v2
